775 So. 2d 999 (2000)
Kevin E. WOOD, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D00-993.
District Court of Appeal of Florida, First District.
December 22, 2000.
Rehearing Denied January 30, 2001.
Petitioner pro se.
Robert A. Butterworth, Attorney General; Edward C. Hill, Jr., Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Petitioner seeks review of an order of the circuit court, acting in its appellate *1000 capacity. Our jurisdiction to review such an order is limited to certiorari. Fla. R.App.P. 9.030(b)(2)(B). However, rule 9.030(b)(2)(B) limits review of such orders to those that are final. The order of which petitioner seeks review is not final because it merely grants a motion to dismiss the appeal. See generally Benton v. Moore, 655 So. 2d 1272 (Fla. 1st DCA 1995). Accordingly, we conclude that we are obliged to dismiss the petition for lack of jurisdiction. The dismissal is without prejudice to petitioner's right to seek review following the entry by the trial court of a final order.
DISMISSED.
JOANOS, WEBSTER and PADOVANO, JJ., concur.